Citation Nr: 0019089	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-49 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
syndrome with spasm.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1990 to May 1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 decision by 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) which granted service connection for the 
veteran's low back disability and assigned a 20 percent 
rating.  In November 1996, the Board confirmed the decision 
to assign a 20 percent rating.  The veteran subsequently 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In May 1997, the VA's Office of the 
General Counsel filed a motion requesting that the Court 
vacate the Board's decision and remand the case for further 
development of evidence and readjudication.  The Court 
granted that motion in June 1997.  

The Board remanded the case to the RO for further development 
of the evidence in March 1998.  In an October 1998 rating 
decision, the RO denied an increased rating for the veteran's 
low back disability.  By a decision of January 29, 1999, the 
Board also denied an increased rating for the disability in 
question.  The veteran appealed the Board's January 1999 
decision to the Court, which, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran, vacated and 
remanded the case (by an Order dated June 11, 1999) to the 
Board for further proceedings and readjudication.


REMAND

Generally, examinations of the veteran in June and August 
1998 pursuant to the prior judicial action and the Board's 
March 1998 remand revealed few objective findings to account 
for the veteran's complaints.  Based on the recent joint 
motion of the parties, however, additional development of the 
medical evidence is required to address the following 
deficiencies identified in prior examination of the veteran, 
particularly in the August 1998 examination:  (1) the 
examination of the veteran did not describe the additional 
degree of limitation of motion of the veteran's low back due 
to flare-ups, or state that such description was not 
possible; (2) the examiner did not opine as to how the low 
back pathology affected the veteran's ordinary activity and 
employability; (3) although the examiner stated an EMG and 
nerve conduction studies might reveal the source of the 
veteran's claimed leg pain, no such testing was conducted.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to determine the extent and 
severity of his service-connected low 
back disability.  Any and all indicated 
evaluations, studies and tests, should be 
accomplished.  In particular, in addition 
to any painful motion or pain with use of 
the low back, the examiner should state 
in the examination report (1) the extent 
of any flare-ups of pain in terms of the 
additional degree of limitation of range 
of motion (or, if this is not medically 
possible, an affirmative statement to 
this effect); (2) provide an opinion as 
to what extent the veteran's low back 
disability functionally limits his 
everyday activities and his ability to 
work (any lifting restrictions, 
restrictions due to the frequency of any 
flare-ups or fatigability, etc.); and (3) 
arrange for any EMG and/or nerve 
conduction studies if medically indicated 
(or state why such studies are not 
currently indicated).  The claims file 
with this remand should be made available 
to the examiner for review in connection 
with the examination.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In adjudicating the 
veteran's increased rating claim, the RO 
include discussion of the veteran's back 
disability in accordance with 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  The appellant 
and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  The veteran need take no action until 
otherwise notified, but he may furnish 
additional evidence and/or argument while 
the case is in remand status, and he may 
request assistance from the RO in 
obtaining any pertinent medical records 
of which he has knowledge.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to comply with the Court's 
order to obtain additional development to ensure an adequate 
record for appellate review.  The requested development 
should be accomplished expeditiously.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.



		
	CHARLES E. HOGEBOOM	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




